BRICKELL, C. J.
There are numerous decisions of this court, from which we have no inclination to depart, that an executor, or administrator, or guardian, or trustee (not a mere agent or attorney), who, in good faith and in the exercise of reasonable diligence, during the war, in the regular administration of the trust, received, in satisfaction of debts due to him in his representative capacity, Confederate treasury notes, while they were the circulating medium, and generally received in payment of debts and in the transaction of business, is not chargeable, because the results of the war rendered them valueless. — Ferguson v. Lowry, 54 Ala. 510 ; Waring v. Lewis, 53 Ala. 615; Key v. Jones, 52 Ala. 238; Foscue v. Lyon, 55 Ala. 441. The discussion of the question cannot be reopened. The decree of the Chancellor is in direct conflict with this doctrine, with the decisions to which reference is made, and other decisions of this court in manuscript. The result is, the decree must be reversed, and a decree here rendered dismissing the bill at the costs of the appellees in this court, and in the court of chancery.